UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-54199 NATURALSHRIMP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-3350821 (State or other jurisdiction of (I.R.S. Employer identification No.) incorporation or organization) 2086 N. Valley Mills Road, Waco, Texas Waco, TX 76710 (Address of principal executive offices) (512) 442-2379 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [ ]No [ ] Number of shares of common stock outstanding as of December 12, 2010:42,073,763 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer’s actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as “anticipate,” “expect,” “intend,” “plan,” “we believe,” “the Company believes,” “management believes” and similar language, including those set forth in the discussions under “Notes to Consolidated Financial Statements” and “Management’s Discussion and Analysis or Plan of Operation” as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the “safe harbor” created by the Private Securities Litigation Reform Act of 1995. NATURALSHRIMP HOLDINGS, INC. FORM 10-Q TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of financial conditions and results of operations 11 Item 3. Quantitative and Qualitative Disclosures on Market Risk 21 Item 4T. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 2 PART 1 – FINANCIAL INFORMATION Item 1.Condensed Financial Statements INDEX TONATURALSHRIMP HOLDINGS, INC. CONDENSED FINANCIAL STATEMENTS NATURALSHRIMP HOLDINGS, INC.PAGE Condensed Balance Sheets4 Condensed Statements of Operations5 Condensed Statements of Cash Flows6 Notes to Condensed Financial Statements7 3 NATURALSHRIMP HOLDINGS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Balance Sheets September 30, 2010 and December 31, 2009 September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $ $ Total Current Assets Fixed Assets Land Buildings Machinery and Equipment Automobiles Office Furniture Accumulated Depreciation ) ) Total Fixed Assets Other Assets Deposits Patents/Trademarks Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable - Trade $ $ Interest Payable - Related Parties Accrued Liabilities Current Portion of Lines of Credit Notes Payable - Related Party Current Portion of Long-Term Debt Total Current Liabilities Notes Payable - Related Parties, Less Current Portion Long-Term Debt, Less Current Portion - Total Long-Term Liabilities Total Liabilities See Notes to Condensed Financial Statements 4 NATURALSHRIMP HOLDINGS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Balance Sheets September 30, 2010 and December 31, 2009 Stockholders' Equity Preferred Stock, $.01 Par Value 10,000,000 Shares Authorized, 969,624 Shares Issued and Outstanding Common Stock, $.01 Par Value, 50,000,000 Shares Authorized, - 42,414,763 Shares Issued and 39,066,311 Shares Outstanding in - 2009 and 42,273,763 Shares Outstanding in 2010 Additional Paid In Capital Deficit Accumulated During Development Stage ) ) Total Stockholders' Equity ) ) Less Treasury Stock, 171,000 Shares at Cost in 2009 - - ) ) Total Liabilities and Equity $ $ See Notes to Condensed Financial Statements 5 NATURALSHRIMP HOLDINGS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Statement of Operations For the Nine Months Ended September 30, 2010 and 2009 3 Months Ended 9 Months Ended Sept 30, 2010 Sept 30, 2009 Sept 30, 2010 Sept 30, 2009 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $
